             Case 1:18-cv-06341-RA Document 21 Filed 01/25/19 Page 1 of 3
             Case 1:18-cv-06341-RA Document 19-1 Filed 01/24/19 Page 1 of 3

                                                                       USDC-SDNY
                                                                       DOCUMENT
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                          ELECTRO'.\ICALLY FILED
                                                               ·
                                                                   1
                                                                       DOC#: _ _ _ _-,.--_ _ __
WATERFALL ASSET MANAGEMENT,                      )                 : ll\lF FILED:            (4
LLC                                              )
                                                 )
Plaintiff,                                       )
                                                 ) Civil No.:l:18-cv-6341-RA
V.                                               )
                                                 ) REVISED
WATERFALL PROPERTIES GROUP, LLC                  ) SCHEDULING ORDER
                                                 )
Defendant.                                       )
                                                 )
                                                 )




Hon. Ronnie Abrams, United States District Judge:

        Pursuant to Rules 16-26(f) of the Federal Rules of Civil Procedure, the Court hereby

adopts the following Revised Scheduling Order:

1.      All parties do not consent to conducting all further proceedings before a United States

        Magistrate Judge, including motions and trial. 28 U.S.C. § 636(c). The parties are free to

        withhold consent without adverse substantive consequences.

2.      The parties are currently engaged in settlement discussions

3.      The case is to be tried to a jury.

4.      No additional parties may be joined after October 19, 2018 without leave of the Court.

5.      No amendments to the pleading may be made after October 19, 2018 without leave of the

        Court.

6.      Initial Disclosures pursuant to Rule 26(a)(l) of the Federal Rules of Civil Procedure shall

        be completed no later than October 19, 2018.

7.      All fact discovery is to be completed no later than April 5, 2019.

8.      The parties are to conduct discovery in accordance with the Federal Rules of Civil

        Procedure and the Local Rules of the Southern District of New York. The following




                               (PROPOSED) REVISED SCHEDULING ORDER
       Case 1:18-cv-06341-RA Document 21 Filed 01/25/19 Page 2 of 3
           Case 1:18-cv-06341-RA Document 19-1 Filed 01/24/19 Page 2 of 3




      interim deadlines may be extended by the parties on consent without application to the

      Court, provided that the parties meet the deadline for completing fact discovery set forth

      in paragraph 7 above.

      a.         Initial requests for production of documents shall be served by November 2, 2018.

      b.         Interrogatories shall be served by March 5, 2019.

      c.         Depositions shall be completed by April 5, 2019.

      d.         Requests to Admit shall be served no later than March 5, 2019.

9.    All expert discovery, including disclosures, reports, production of underlying documents,

      and depositions shall be completed by June 10, 2019. [The parties shall be prepared to

      describe their contemplated expert discovery at the bases for their proposed deadlines at

      the initial conference.]

10.   All discovery shall be completed no later than June 10, 2019.

11.   The Court will conduct a post-fact-discovery conference on_April 5, 2019 __ at

      __4: 15 p.m. ___ . No later than one week in advance of the conference, the parties

      are to submit a joint letter updating the Court on the status of the case, including but not

      limited to whether either party intends to file a dispositive motion and what efforts the

      parties have made to settle the action.

12.   Unless otherwise ordered by the Court, the joint pretrial order and additional submissions

      required by Rule 6 of the Court's Individual Rules and Practices shall be due thirty (30)

      days from the close of discovery, or if any dispositive motion is filed, thirty (30) days

      from the Court's decision on such motion. The case shall be trial ready sixty (60) days

      from the close of discovery or the Court's decision on any dispositive motion.

13.   Counsel for the parties propose the following alternative dispute resolution mechanism

      for this case:

            a. _     Referral to a Magistrate Judge for settlement discussions

            b.   _x_ Referral to the Southern District's Mediation Program
            c. _     Retention of a private mediator.

                                                  2
                               [PROPOSED] REVISED SCHEDULING ORDER
            Case 1:18-cv-06341-RA Document 21 Filed 01/25/19 Page 3 of 3
            Case 1:18-cv-06341-RA Document 19-1 Filed 01/24/19 Page 3 of 3




                  The use of any alternative dispute resolution mechanism does not stay or modify

                  any date in this Order.

   14.    The parties have conferred and their present best estimate of the length of trial is 3-5

          days.



  SO ORDERED.




Dated:    _ _January 25, 2019_ __
          New York, New York                                             _L-~~,_,,,_...- .. ,... s
                                                                  nited States District Judge


Counsel for the parties:

  FAEGRE BAKER DANIELS LLP                      TANNENBAUM HELPERN SYRACUSE
                                                & HIRSCHTRITT LLP


  Peter M. Routhier (pro hac vice)              L. Donald Prutzman
  2200 Wells Fargo Center                       900 Third A venue
  90 South Seventh Street                       New York, New York 10022
  Minneapolis, MN                               (212) 508-6739
  Telephone: 612 766-7000                       Fax: (212) 202-6491
  Fax: 612 766-1600                             Email: prutzman@thsh.com
  Email: Peter.Routhier@FaegreBD.com


  Attorney for Plaintiff                        Attorney for Defend ant




                                                    3
                                (PROPOSED] REVISED SCHEDULING ORDER
